           Case 3:15-cr-01452-H Document 119 Filed 06/02/20 PageID.310 Page 1 of 2


AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                                V.

                   DEMAJZAE MOBLEY (1)                                   Case Number:        15CR1452-H

                                                                      Paul W. Blake
                                                                      Defendant's Attorney
Registration Number:       49915-298
 •-
THE DEFENDANT:
lg] admitted guilt to violation ofallegation(s) No.        2.
                                                           ---------------------------
 •    was found guilty in violation ofallegation(s) No.    _ _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

 Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Nnmber                   Nature of Violation
               2                     nv3, Unlawful use of a controlled substance or Failure to Test




      Supervised Release is revoked aod the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuaot to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material changein the defendant's economic circumstances.

                                                                       hme 1     2020


                                                                      ffi:;;";;oot~
                                                                       HONORA&E MAR-- -- - , '·-·---
                                                                       UNITED STATES DISTRICT JUDGE


                   FILED
            I      JUN - 2 2020

          CLERK US DIS IHIC l"fy)URT
      SOUTHERN DISTRICT..()F Cz'LIFORNIA
      BY                //-.,.,   DEPUTY
                                                                                                                       15CR1452-H
             Case 3:15-cr-01452-H Document 119 Filed 06/02/20 PageID.311 Page 2 of 2

/
    AO 245B (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:              DEMAJZAE MOBLEY(!)                                                         Judgment - Page 2 of 2
    CASE NUMBER:            15CRl452-H

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     12MONTHS.




     •     The court makes the following recommendations to the Bureau of Prisons:




      D    The defendant is remanded to the custody of the United States Marshal.

      D    The defendant must surrender to the United States Marshal for this district:
            D    at
                      - - - - - - - A.M.                           on
            D    as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
      D
           Prisons:
            D    on or before
            D    as notified by the United States Marshal.
            D    as notified by the Probation or Pretrial Services Office.

                                                            RETURN

     I have executed this judgment as follows:

            Defendant delivered on                                           to

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                         By                     DEPUTY UNITED STATES MARSHAL




                                                                                                                15CR1452-H
